DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.        Claims 1-20 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “An interconnect comprising: a reference layer; a dielectric disposed on the reference layer; a pair of conductors comprising a first conductor and a second conductor that are in an edge-facing orientation within the dielectric; and a third conductor disposed on the dielectric above the first conductor and the second conductor, wherein first noise received by the third conductor from the first conductor and second noise received by the third conductor from the second conductor at least partially cancel out.” as recited claim 1, “A system comprising: a first component; a second component; and a conductor system coupled between the first component and the second component, wherein the conductor system comprises: a reference layer; a dielectric disposed on the reference layer; a pair of conductors comprising a first conductor and a second conductor that are edge- coupled within the dielectric; and a third conductor disposed on the dielectric 
            Claims 2-8, 10-15 and 17-20 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 9 and 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848